On the Merits.
ST. PAUL, J.
The appellant was charged with the larceny of three shirts, two blouses, and one skirt, all of the’ alleged value of $35, and the jury found him “guilty of larceny of merchandise to the amount of $17.50.”
He moved in arrest of judgment that the verdict was not responsive to the charge, which motion was overruled by the trial judge on the ground that the verdict was responsive to the charge and the evidence.
We think the verdict sufficient. Its meaning is unmistakable; the jury clearly meant to find the accused guilty of the larceny with which he was charged and to establish the value of the stolen property at more than $5 and less than $20, thereby fixing the precise nature of the offense and the penalty appropriate thereto. Act 107 of 1902, § 5.
The other exceptions are not insisted upon, and axe without merit.
Decree.
The judgment appealed from is therefore affirmed.